MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Mar 14 2018, 10:19 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Adam C. Squiller                                         Curtis T. Hill, Jr.
Squiller & Hamilton, LLP                                 Attorney General of Indiana
Auburn, Indiana
                                                         Lyubov Gore
Robert J. Hardy                                          Deputy Attorney General
Hardy Law Office                                         Indianapolis, Indiana
Auburn, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Andrew M. Cassaday,                                      March 14, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A04-1706-CR-1437
        v.                                               Appeal from the
                                                         Allen Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      John F. Surbeck, Jr., Judge
                                                         Trial Court Cause No.
                                                         02D05-1608-MR-4



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018          Page 1 of 17
[1]   Andrew M. Cassaday (“Cassaday”) was convicted after a jury trial of murder, 1

      a felony, and a sentencing enhancement for the use of a firearm in the

      commission of an offense2 and was sentenced to an aggregate sentence of sixty-

      five years. Cassaday appeals his convictions, contending that the trial court

      erred when it instructed the jury regarding self-defense.


[2]   We affirm.


                                        Facts and Procedural History
[3]   During the summer of 2015, Jeffrey Lute (“Lute”), Justin Clark (“Clark”),

      Cassaday, Phil Elkins (“Elkins”), Brandon Briggs (“Briggs”), and other friends

      formed a motorcycle club called the Steel Horse Rebels. Elkins was appointed

      President, Lute was appointed Vice President, and Cassaday was appointed

      Sergeant at Arms. In December of 2015, the relationship between Lute and

      Elkins deteriorated, and the tension escalated to the point that Lute left the club

      along with his father and his best friend, Clark. Cassaday was subsequently

      made Vice President of the club. This tension between Lute and Elkins

      continued despite Lute leaving the club.


[4]   On the evening of August 14, 2016, Lute and Clark went to the Texas

      Roadhouse restaurant located in Fort Wayne, Allen County, Indiana and met

      three other friends. Lute brought along and open carried his handgun as he



      1
          See Ind. Code § 35-42-1-1.
      2
          See Ind. Code § 35-50-2-11.


      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 2 of 17
      usually did; he had a license to carry the handgun, and it was generally known

      that he carried it on his person. Tr. Vol. I at 62, 194; Tr. Vol. III at 3, 29, 90.

      The five friends ate dinner and had a good time. At around 8:26 p.m., one of

      the friends, Alma Hrmcic (“Hrmcic”) recorded a Snapchat video of the group

      and posted it so her friends would be able to view it.


[5]   At the same time, several members of the Steel Horse Rebels, including Elkins,

      were hanging out at another motorcycle club’s clubhouse and became aware of

      the Snapchat video and the fact that Lute was at Texas Roadhouse. Cassaday

      was at his own residence with his girlfriend, Amanda Bovie (“Bovie”), when he

      received a phone call from Elkins. Immediately after receiving the phone call,

      Cassaday “drop[ped] everything,” retrieved his handgun, which he was not

      licensed to carry, and left the house with Bovie. Tr. Vol. I at 72-73. Cassaday

      and Bovie then drove to the clubhouse and met the seven or so others who were

      gathered there.


[6]   At the clubhouse, Elkins, who was friends with Hrmcic, viewed her Snapchat

      video and found out that Lute was at the restaurant.3 Elkins then decided he

      would go to the restaurant to “chew [Lute’s] ass” and said he was going there to

      confront Lute. Tr. Vol. II at 240. Cassaday decided that he would also go to

      the restaurant in order to give Lute his “two cents.” Tr. Vol. III at 138, 140.




      3
       It is not clear whether Elkins showed the Snapchat video to anyone else, but Bovie testified that, just before
      everyone left the clubhouse, Cassaday and other club members gathered around Elkins’s cellphone and had a
      conversation about what they had viewed on it. Tr. Vol. I at 76-77.

      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018             Page 3 of 17
      Everyone at the clubhouse decided to drive over in their separate vehicles to the

      restaurant. At 9:16 p.m., Elkins sent a text message to Hrmcic, asking her

      whether she was still eating at the restaurant, and Hrmcic responded that she

      was.


[7]   Just after 9:31 p.m., Lute and his friends finished eating dinner, paid their tabs,

      and left the restaurant. Lute and Clark headed through the parking lot to

      Clark’s car, but before they could get in, ten to fourteen people “converged” on

      them and surrounded Lute. Tr. Vol. I at 82, 144, 192-93. Briggs approached

      Lute first and began yelling at him, acting aggressively, and stating, “what’s up,

      Bitch, what’s up, Pussy, are ya gonna pull a gun on me now.” Id. at 193-94; Tr.

      Vol. II at 245-46. Lute took out his cell phone and held it up as if to take a

      video, and Briggs immediately stopped yelling at him and just stood there. Tr.

      Vol. I at 195, 233.


[8]   Cassaday then approached Lute and started to attack him verbally and

      physically. Cassaday pushed Lute and “threw a punch at him,” which may not

      have made contact. Id. at 249. Lute began retreating and walking backwards

      towards the sidewalk of the restaurant, and as Lute retreated, Elkins came

      running at full speed, which caused Lute to begin “backtracking a lot faster …

      almost [at] a run backwards.” Id. at 197-98, 211. Elkins put his finger in Lute’s

      face, bumped chests with Lute, and yelled and argued with Lute. Elkins also

      punched and shoved Lute multiple times. At one point, Lute stumbled over the

      curb but was able to regain his balance. Elkins persisted in acting aggressively



      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 4 of 17
       toward Lute, even after Lute told Elkins to stop, to leave him alone, and that he

       did not want any problems. Id. at 198; Tr. Vol. II at 10.


[9]    Clark shouted to Lute, “defend yourself, … pull your gun if you have to.” Tr.

       Vol. I at 198; Tr. Vol. II at 15. Lute then pulled out his handgun, and Elkins

       stated, “if you’re gonna pull that gun you better fucking shoot and kill me.” Tr.

       Vol. I at 199; Tr. Vol. II at 15-16. Elkins continued to move closer to Lute, and

       Lute again told him to stop and to leave him alone. Tr. Vol. I at 199; Tr. Vol. II

       at 8, 15, 188. Lute was backed up against the building and could not retreat

       further. Clark yelled to Lute, “shoot that motherfucker if you have to.” Tr. Vol.

       I at 199; Tr. Vol. II at 15-16; Tr. Vol. III at 4, 37, 91. As Elkins “went to push

       [Lute] with his left hand,” and “cocked his right arm to punch [Lute],” Lute

       pointed his handgun at Elkin’s chest and then lowered it and shot him in the

       right leg. Tr. Vol. I at 199; Tr. Vol. II at 15-16; Tr. Vol. III at 4, 54-55. Elkins

       went down to the ground and screamed that Lute had shot him, to call 911, and

       for “somebody [to] go get him, somebody go kill that motherfucker.” Tr. Vol. I

       at 199-200, 208.


[10]   After shooting Elkins, Lute began retreating backwards saying, “good, call

       911.” Id. at 201. Then, Lute turned his back and retreated by running around

       the corner of the restaurant. Several of those present ran over to assist Elkins,

       and others chased after Lute. Briggs yelled to Cassaday that Elkins had been

       shot and that “[Lute’s] coming around the building, somebody grab him,

       somebody get him.” Id. at 201-02, 229; Tr. Vol. II at 38. Cassaday proceeded to

       quickly walk over to his vehicle and told Bovie to give him his gun. Tr. Vol. I at
       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 5 of 17
       85, 92, 111; Tr. Vol. II at 201; Tr. Vol. III at 94-96.4 Bovie gave Cassaday his

       gun, and Cassaday then walked back toward the entrance of the restaurant.


[11]   When Cassaday was about three or four feet away from the door, Lute came

       from around the corner of the restaurant. As soon as Lute turned the corner,

       Cassaday raised his handgun to shoulder level, paused for about one to two

       seconds to aim, and fired at Lute. Tr. Vol. I at 203-04; Tr. Vol. II at 39-40, 201-

       02. Lute fell to the ground when the bullet hit him in the neck, fracturing his

       spinal cord and killing him almost instantaneously. Cassaday stood for a

       second or two, looking over at Lute and then quickly returned to his vehicle,

       where he gave the handgun to Bovie. She placed the handgun in the glovebox.

       Cassaday drove through the parking lot quickly and picked up Elkins and other

       club members. Cassaday drove Elkins to the hospital, and on the way there, he

       told Bovie to tell the police that the handgun was hers.


[12]   When Cassaday and the others arrived at the hospital, they were apprehended

       by the police almost immediately. The State charged Cassaday with murder,

       with Level 5 felony carrying a handgun with a prior conviction within the last

       fifteen years, and with a firearm sentencing enhancement. On August 26, 2016,

       Cassaday filed a notice of defense of justifiable reasonable force. Appellant’s

       App. Vol. II at 167-68. Both the State and Cassaday filed proposed jury

       instruction with the trial court prior to trial. A jury trial was held from April 17



       4
        At trial, a witness who was in the parking lot picking up his girlfriend from work, overheard someone say,
       “F [sic] this, I’m going to get my gun” and then saw Cassaday walk toward his car. Tr. Vol. II at 201.

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018            Page 6 of 17
       through April 20, 2017, and at the conclusion, the jury found Cassaday guilty

       as charged. The State dismissed the Level 5 carrying a handgun charge, and

       Cassaday was sentenced to fifty-five years for murder with ten years for the

       firearm enhancement, which resulted in an aggregate sixty-five-year sentence.

       Cassaday now appeals.


                                      Discussion and Decision
[13]   Cassaday argues that the trial court abused its discretion in instructing the jury

       on self-defense. Instructing a jury is left to the sound discretion of the trial

       court, and we review its decision only for an abuse of discretion. Schermerhorn

       v. State, 61 N.E.3d 375, 381 (Ind. Ct. App. 2016), trans. denied. “The purpose of

       jury instructions is to inform the jury of the law applicable to the facts without

       misleading the jury and to enable it to comprehend the case clearly and arrive at

       a just, fair, and correct verdict.” Phillips v. State, 22 N.E.3d 749, 761 (Ind. Ct.

       App. 2014), trans. denied. When reviewing jury instruction decisions for an

       abuse of discretion, we consider: (1) whether the instruction correctly states the

       law; (2) whether there was evidence in the record to support the instruction; and

       (3) whether the substance of the instruction is covered by other instructions

       given. Id. To constitute an abuse of discretion, “the instructions given must be

       erroneous, and the instructions taken as a whole must misstate the law or

       otherwise mislead the jury.” Id.


[14]   Cassaday contends that the manner in which the trial court instructed the jury

       on self-defense was an abuse of discretion. Specifically, he first asserts that it


       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 7 of 17
       was an abuse of discretion for the trial court to instruct the jury with both the

       pattern jury instruction on self-defense and a separate instruction that repeated

       similar language. By giving these two instructions, Cassaday argues that the

       trial court improperly emphasized that he must have acted without fault in

       order to sustain a claim of self-defense. He claims that the fact that the jury

       requested a definition of “without fault” established that the jury’s attention

       was drawn to that legal concept by the repetitive jury instructions.


[15]   A certain amount of repetition is inherent in the nature of jury instructions.

       Gebhart v. State, 525 N.E.2d 603, 605 (Ind. 1988). The defendant’s substantive

       rights are not violated by instructions that are to some extent repetitive. Id.

       Instructions become improper and reversal is required only when the

       instructions are so repetitive as to unduly emphasize a particular point or

       become argument by the court. Id. (citing Robbins v. Fugit, 189 Ind. 165, 126

       N.E. 321, 322 (1920) (giving fourteen or fifteen instructions on undue influence

       in will contest case was needless repetition amounting to argument by the court

       which may mislead the jury)).


[16]   In the present case, the trial court provided the jury with the Indiana pattern

       jury instruction, which stated:


               The Court further instructs you that one person may kill another
               under such circumstances that the homicide or killing constitutes
               no crime, but is justified by the law. This is known as the law or
               doctrine of self-defense and may be, and is thus stated for your
               guidance:



       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 8 of 17
        Whoever, being himself without fault and in a place where he
        has a right to be, so far as his assailant is concerned, is assaulted,
        he may, without retreating, repel force by force; and he need not
        believe that his safety requires him to kill his adversary in order
        to give him a right to make use of force for that purpose.


        When, from the act of the assailant, he believes, and has
        reasonable ground to believe, that he is in danger of losing his life
        or receiving great bodily harm from his adversary, the right to
        defend himself from such danger or apprehended danger may be
        exercised by him; and he may use it to any extent which is
        reasonably necessary, and, if his assailant is killed as a result of
        the reasonable defense of himself, he is excusable in the eyes of
        the law.


        The question of the existence of such danger, the necessity or
        apparent necessity, as well as the amount of force necessary to
        employ to resist the attack can only be determined from the
        standpoint of the defendant at the time and under all the then
        existing circumstances. Ordinarily one exercising the right to
        self-defense is required to act upon the instant and without time
        to deliberate and investigate and under such circumstances a
        danger which exists only in appearance, may be as real and as
        imminent to him as if it were actual.


        A person in the exercise of the right of self-defense must act
        honestly and conscientiously.


        When all danger and all apparent danger of the loss of life, or of
        receiving great bodily harm, from the assault of his assailant is at
        an end and passed, then the right to use force is at an end and
        should cease. The person exercising the right of self-defense
        must honestly believe, and have reasonable ground to believe,
        when he makes use of force to protect himself from an assailant,


Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 9 of 17
               that at the time he uses the force it is then necessary to do so to
               protect his life, or to protect his person from great bodily harm.


               One who is in no apparent danger, and who apprehends no
               danger and who has no reasonable ground for such apprehension
               cannot kill another and successfully interpose the defense of self-
               defense.


       Appellant’s App. Vol. III at 16-17. The trial court also gave the following final

       jury instruction at the State’s request and over the objection of Cassaday:


               When a Defendant claims self-defense the following facts must
               exist:


               1. That he was in a place he had a right to be;


               2. That he acted without fault; and


               3. That he had reasonable fear or apprehension of death or great
               bodily harm.


       Id. at 18; Tr. Vol. III at 151-52.


[17]   Both of the instructions given were correct statements of the law, and Cassaday

       does not argue that they were not. The instruction requested by the State

       simplified a portion of the language contained in the pattern jury instruction

       and set out the definition of self-defense in clear, concise language. Further,

       although Cassaday argues that the State’s additional instruction was improper

       because it unnecessarily emphasized one particular evidentiary fact, we do not

       agree. The State’s additional instruction did not emphasize any evidentiary

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 10 of 17
       facts, and only emphasized the law on self-defense. It did not unduly focus the

       jury’s attention on any one aspect of the case, on any piece of evidence, or on

       any particular witness’s testimony. The State’s instruction contained all of the

       elements of a self-defense claim and not solely the element of without fault. By

       including all of the elements of a claim of self-defense, the State’s instruction

       did not give any added or undue emphasis to any particular element. The

       additional instruction provided that, in order for a claim of self-defense to be

       proven, a defendant must be in a place that he had a right to be, must have

       acted without fault, and must have had a reasonable fear or apprehension of

       death or great bodily harm. Appellant’s App. Vol. III at 18. Therefore, contrary

       to Cassaday’s assertions, none of the concepts of self-defense was given more

       emphasis than the others.


[18]   Additionally, the trial court instructed the jury as follows:


               In deciding this case, you must determine the facts from a
               consideration of all the evidence and the law from these
               instructions and find your verdict accordingly. All of the law of
               this case has not been embodied in any one instruction.
               Therefore, in construing any single instruction you should
               consider it with all the other instructions.


       Id. at 5. Therefore, the jury was informed that they should consider the jury

       instructions as a whole and not to put undue emphasis on any one of the

       instructions. We do not find that the pattern jury instruction and the State’s

       additional requested instruction were so repetitive as to unduly emphasize a

       particular point or become argument by the court. See Gebhart, 525 N.E.2d at

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 11 of 17
       605. We, therefore, conclude that the trial court properly instructed the jury

       and did not abuse its discretion when it gave the State’s requested additional

       instruction on self-defense.


[19]   Cassaday next argues that the trial court abused its discretion when it provided

       an instruction concerning the phrase “without fault,” which purported to define

       the phrase. Cassaday asserts that this additional instruction invaded the

       province of the jury by inappropriately emphasizing certain facts and

       misleading the jury. He maintains that the instruction given by the trial court

       defining “without fault” misled the jury by emphasizing certain facts and misled

       the jury by “emphasizing whether he provoked, instigated, or participated

       willingly in the violence.” Appellant’s Br. at 20. By focusing the jury’s attention

       on whether he provoked, instigated, or participated willingly in the violence,

       Cassaday contends that the trial court heavily emphasized the confrontation at

       the restaurant parking lot and implied that “if Cassaday had any part of the

       violence before the fatal shooting, then it would follow that the doctrine of self-

       defense would not apply,” which was misleading to the jury and “prevented the

       jury from considering all of the evidence at trial.” Id. (emphasis in original).


[20]   During deliberations, the jury sent a question requesting the trial court to

       further define “without fault,” and over Cassaday’s objection, the trial court

       decided to allow both parties an additional five minutes to argue the issue of the

       meaning of “without fault” to the jury. However, when the jury was brought

       back into the courtroom, the foreperson told the trial court that additional

       argument by counsel would not be helpful and that the jury wanted a “legal

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 12 of 17
       definition” of the phrase. Tr. Vol. III at 201. The trial court responded that

       there was not a formal legal definition of “without fault” and sent the jury back

       to continue deliberations. The State then requested a further instruction

       defining “without fault” taken from Driver v. State, 760 N.E.2d 611 (Ind. 2002).

       Cassaday objected, but the trial court decided to give the instruction and

       proceeded to instruct the jury as follows: “According to case law of the State of

       Indiana, a claim of self-defense requires that the Defendant acted without fault,

       which has been defined as: ‘. . . (Defendant) did not provoke, instigate, or

       participate willingly in the violence.’” Appellant’s App. Vol. III at 2; Tr. Vol. III at

       207.


[21]   Indiana Code section 34-36-1-6 provides:


               If, after the jury retires for deliberation:


               (1) there is a disagreement among the jurors as to any part of the
               testimony; or


               (2) the jury desires to be informed as to any point of law arising
               in the case; the jury may request the officer to conduct them into
               court, where the information required shall be given in the
               presence of, or after notice to, the parties or the attorneys
               representing the parties.


       But once deliberations commence, the trial court should not give additional

       instructions. Dowell v. State, 973 N.E.2d 58, 60 (Ind. Ct. App. 2012) (citing

       Crowdus v. State, 431 N.E.2d 796, 798 (Ind. 1982)). “This rule prevents the trial

       court from giving special emphasis, inadvertent or otherwise, to a particular

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 13 of 17
       issue in the case, and thus avoids the possibility that the additional instruction

       might tell the jury what it ought to do concerning that issue.” Id. When

       confronted with a question from a jury that has begun its deliberations, the trial

       judge must respond in a manner that accords with the legal requirements for

       final instructions and is fair. Id. (citing Jenkins v. State, 424 N.E.2d 1002, 1003

       (Ind. 1981)). “The ‘path is extremely hazardous’ for the court that would

       depart from the body of final instructions and do other than reread the final

       instructions in responding to jury questions.” Id. Such a departure will be

       warranted in only the most extreme circumstances and must serve to amend the

       final instructions by adding a necessary one previously omitted or correcting an

       erroneous one and must be fair to the parties in the sense that it should not

       reflect the judge’s view of factual matters. Id.


[22]   Only when the jury question coincides with an error or “legal lacuna” in the

       final instructions will a response other than rereading from the body of final

       instructions be permissible. Id. A “lacuna” is an “empty space or missing part;

       a gap.” Downs v. State, 656 N.E.2d 849, 852 n.4 (Ind. Ct. App. 1995) (quoting

       The American Heritage Dictionary of the English Language 732). If the trial

       court decides to give an additional instruction because the question relates to a

       “legal lacuna,” the trial court must reread all of the instructions so that the

       additional instruction will not be over-emphasized. Dowell, 973 N.E.2d at 60

       (citing Graves v. State, 714 N.E.2d 724, 726 (Ind. Ct. App. 1999)).


[23]   Here, after beginning deliberations, the jury requested further definition of the

       phrase “without fault” as it connected with the previously-given instruction on

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 14 of 17
       self-defense because the jury desired clarity as to what the phrase meant. Tr.

       Vol. III at 201. The trial court eventually gave the jury an additional instruction

       concerning the phrase “without fault,” but did not re-read the rest of the

       instructions; the jury later returned a guilty verdict. The procedure employed

       by the trial court gave that instruction “the type of improper emphasis” that

       prior cases have attempted to alleviate because the trial court did not re-read the

       entire set of final instructions contemporaneously with the giving of the

       additional instruction. Dowell, 937 N.E.2d at 62; see Crowdus, 431 N.E.2d at

       798; Graves, 714 N.E.2d at 727. Therefore, “an additional instruction tended to

       ‘emphasize that issue as being of primary importance and . . . to tell the jury

       what it ought to do.’” Dowell, 937 N.E.2d at 62 (quoting Hero v. State, 765

       N.E.2d 599, 603 (Ind. Ct. App. 2002), trans. denied). We conclude that the trial

       court abused its discretion when it failed to re-read the entire set of final

       instructions contemporaneously with the giving of the additional instruction.


[24]   Although we conclude that the trial court erred in instructing the jury, reversal

       is not necessary. Any error in instructing the jury is subject to a harmless-error

       analysis. Dixson v. State, 22 N.E.3d 836, 840 (Ind. Ct. App. 2014), trans. denied.

       “Errors in the giving or refusing of instructions are harmless where a conviction

       is clearly sustained by the evidence and the instruction would not likely have

       affected the jury’s verdict.” Id. To obtain reversal on appeal based upon an

       erroneous jury instruction, a defendant must affirmatively demonstrate that the

       instructional error prejudiced his substantial rights. Minor v. State, 36 N.E.3d

       1065, 1072 (Ind. Ct. App. 2015), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 15 of 17
[25]   The evidence presented at trial showed that Cassaday and other club members

       traveled to the Texas Roadhouse after discovering that Lute was there and went

       there to confront Lute. Before leaving his home, Cassaday retrieved his

       handgun and had it in his car when he went to give Lute his “two cents.” Tr.

       Vol. III at 138, 140. As Lute left the restaurant after eating dinner with friends,

       Cassaday and his friends converged on Lute and surrounded him. Tr. Vol. I at

       82, 144, 192-93. Cassaday initiated a verbal and physical confrontation with

       Lute by attacking him verbally, pushing him, and “throwing a punch at him.”

       Id. at 249. After this confrontation with Cassaday and after Lute had shot

       Elkins, Lute retreated from the situation and ran behind the restaurant. At this

       point, Briggs yelled that Elkins had been shot and that “[Lute’s] coming around

       the building, somebody grab him, somebody get him.” Id. at 201-02, 229; Tr.

       Vol. II at 38.


[26]   Instead of disengaging from the situation, Cassaday went to his car, retrieved

       his handgun, and proceeded to walk toward the front of the restaurant. As

       soon as Lute turned the corner of the building, Cassaday raised his handgun to

       the level of his shoulders, paused for about one to two seconds to aim, and fired

       at Lute. Tr. Vol. I at 203-04; Tr. Vol. II at 39-40, 201-02. After shooting Lute

       and watching him fall to the ground, Cassaday quickly returned to his car and

       gave the handgun back to Bovie and told her to tell the police it was hers.

       Cassaday then rapidly drove around the parking lot in his vehicle, picking up

       club members and the injured Elkins. Cassaday hurriedly left the scene, leaving

       Lute dead on the ground, and did not mention shooting Lute to anyone. The


       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 16 of 17
       evidence presented was sufficient to establish that Cassaday and his friends

       instigated a violent confrontation with Lute, and when Lute disengaged from

       the conflict, Cassaday continued this violence by obtaining his handgun and

       pursuing Lute, and shooting him, instantly killing him. We, therefore,

       conclude that the evidence presented at trial showed that Cassaday did not act

       without fault, and we cannot conclude that the error in instructing the jury

       affected its verdict or prejudiced Cassaday’s substantial rights.


[27]   Affirmed.


       Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1437 | March 14, 2018   Page 17 of 17